Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowawable over the prior art of record, as the prior art is silent to A second battery in which a plurality of electrodes in which a positive electrode layer is provided on one surface of a collector plate and a negative electrode layer is provided on the other surface of the collector plate are stacked via separators, the second battery  comprising: a plurality of spacers arranged along peripheral edges of the collector plates between the collector plates adjacent to each other in a stacking direction; and a resin frame collectively covering outer peripheries of the plurality of spacers, wherein a spacer of the plurality of spacers has a first portion overlapping with the resin frame when viewed from the stacking direction and a second portion extending inward from the resin frame when viewed from the stacking direction, wherein the first portion of the spacer is bonded to the resin frame, wherein the second portion of the spacer is bonded to the collector plate, wherein the resin frame is formed by injection molding, and wherein an electrolytic solution is contained in a space partitioned by the collector plates adjacent to each other in the stacking direction and the spacer between the collector plates.
	The prior art, such as over Uehara U.S. Pub. 2012/0156584, 
teaches an electricity storage device (fuel cell; Fig. 3) in which a plurality of electrodes in which a positive electrode layer is provided on one surface of a collector 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722
	
	
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722